Judgment and order reversed on the law and facts, with costs, on the ground that the verdict was grossly excessive and a new trial granted unless the plaintiff stipulates within ten days after the service of the order to be entered hereon that the verdict and judgment be reduced to $2,500, with costs, in which event the judgment and order are affirmed. Hill, P. J., Bliss and Schenck, JJ., concur; Crapser and Heffernan, JJ., dissent. The appellant in his brief does not ask for reversal upon the weight of evidence. He admits the case was fairly tried and the charge to the jury was meticulously fair. There is nothing to indicate that the verdict of the jury was the result of passion or prejudice and the circumstances justify the verdict as rendered. For these reasons we believe that this court is guilty of an abuse of discretion in interfering with that verdict.